Citation Nr: 1526210	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  12-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for osteoarthritis of bilateral sacroiliac joints (claimed as bilateral pelvic/hip condition) as secondary to service-connected lumbar back strain with degenerative disc disease and arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2015 Board videoconference hearing, and a transcript of the hearing has been associated with the record.  

To clarify the procedural status of the case, the Board notes that the record contains a VA Form 9 substantive appeal, received in March 2015, with regard to the issue of entitlement to an increased disability rating in excess of 10 percent for lumbar back strain with degenerative disc disease and arthritis, to include osteoarthritis of the thoracic spine.  However, this form was not received timely following the July 2012 statement of the case (SOC) regarding the Veteran's claim as to that issue.  38 C.F.R. § 20.302 (2014).  

Likewise, the record contains a VA Form 9 substantive appeal, received in November 2014, regarding the issues of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  However, this form was not received timely following the July 2008 SOC regarding the Veteran's claim of entitlement to service connection for diabetes mellitus, see id.; moreover, it does not appear that a timely notice of disagreement and issuance of an SOC regarding the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities occurred following denial of these claims within a May 2008 RO decision.  38 C.F.R. § 20.200 (2014).  

Moreover, the issues of entitlement to an increased disability rating in excess of 10 percent for lumbar back strain with degenerative disc disease and arthritis, to include osteoarthritis of the thoracic spine and entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities have not been certified to the Board on appeal.  Additionally, none of these issues was raised by the Veteran or addressed by the undersigned VLJ at the March 2015 Board hearing.  

Additionally, an October 2012 Board remand directed additional development regarding the Veteran's claims of entitlement to service connection for erectile dysfunction, entitlement to an increased initial rating in excess of 10 percent for lumbar back strain, and entitlement to a compensable disability rating for residuals of a fractured maxilla.  The Board notes that some development has been accomplished on these matters, but the RO has not readjudicated them in accordance with prior remand directives.  Therefore, while still in appellate status, they are not properly before the Board for its review.  

Therefore, the Board's decision herein is limited to the single issue of entitlement to service connection for osteoarthritis of bilateral sacroiliac joints (claimed as bilateral pelvic/hip condition) as secondary to service-connected lumbar back strain with degenerative disc disease and arthritis.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in a January 2015 statements; however, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his osteoarthritis of bilateral sacroiliac joints (claimed as bilateral pelvic/hip condition) is caused by or aggravated by his service-connected lumbar back strain with degenerative disc disease and arthritis.  


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of bilateral sacroiliac joints (claimed as bilateral pelvic/hip condition) as secondary to service-connected lumbar back strain with degenerative disc disease and arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the Board herein grants the Veteran's claim of entitlement to service connection for osteoarthritis of bilateral sacroiliac joints (claimed as bilateral pelvic/hip condition) as secondary to service-connected lumbar back strain with degenerative disc disease and arthritis, further discussion of VA's duties to notify and assist is not warranted.  


II.  Service Connection - Bilateral Pelvic/Hip Condition

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2014).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Veteran asserts that his osteoarthritis of the bilateral sacroiliac joints (claimed as bilateral pelvic/hip condition) is secondary to his service-connected lumbar back strain with degenerative disc disease and arthritis.  

Initially, the Board notes that there is no evidence of record that a bilateral pelvic or hip disability was manifested by arthritis within one year of separation from active service, such that the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  Moreover, there is no evidence that such disability first manifested as arthritis during active service or that the Veteran experienced a bilateral pelvic or hip disability manifested by continuous symptoms of arthritis after service; therefore, it cannot be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

Additionally, as the Board herein grants the Veteran's claim on a secondary basis, no further discussion of a direct theory of service connection is warranted.  

Private treatment records from July 2008 document degenerative changes in the Veteran's sacroiliac joints and hips.  A January 2011 x-ray also noted osteoarthritis of the bilateral sacroiliac joints.  

The record further shows that the Veteran was granted service-connection for lumbar back strain with degenerative disc disease and arthritis in an April 2008 RO decision.  

Thus, the dispositive issue is whether the Veteran's service-connected lumbar back strain with degenerative disc disease and arthritis caused or aggravated his osteoarthritis of the bilateral sacroiliac joints.  

As discussed below, after resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, such that service connection for the Veteran's osteoarthritis of the bilateral sacroiliac joints is warranted as secondary to his service-connected lumbar back strain with degenerative disc disease and arthritis.  

In this case, there are conflicting medical nexus opinions concerning the etiology of the Veteran's osteoarthritis of the bilateral sacroiliac joints.  

The Board first acknowledges the negative medical nexus opinion of the VA examiner within the September 2010 VA examination report.  The examiner diagnosed mild degenerative changes of the bilateral hips as evidenced by radiographic studies and an antalgic gait, without evidence of trauma to the pelvic girdle.  The examiner opined that it was less likely as not that the Veteran's condition was caused by or a result of his motor vehicle accident during active service, which resulted in his service-connected lumbar disability.  He noted that there was reduced range of motion of the hips, but no pelvic girdle fracture or trauma noted.  Furthermore, he suggested that it was not abnormal, given the Veteran's age, for osteoarthritis to be present as a part of the normal aging process.  He also noted that the Veteran has an active work life after discharge from active service, with no other known trauma to the pelvis, making a pelvic disability less likely as not caused by or a result of his lumbar strain and degenerative disc disease.  

An August 2009 private physician noted that the Veteran's degenerative changes of the bilateral pelvic sacroiliac joints were caused by or related to his lower back condition.  

In January 2011, another private physician noted the Veteran's fairly debilitating pelvic pain secondary to moderate and severe degenerative osteoarthritic changes throughout his spine and pelvis.  

In July 2011, another private physician noted that recent x-rays showed mild sclerosis of the sacroiliac joints and joint space narrowing, and he opined that it was as likely as not that the Veteran's current hip and pelvic condition could be secondary to his overall spinal condition.  

A September 2011 opinion from another private physician states that the Veteran's current bilateral hip and pelvic condition is a secondary condition to his previous thoracic and lumbar condition.  She noted that the osteoarthritic changes have changed his overall gait and posture enough to produce his present hip and pelvic condition.  

Most recently, the Veteran submitted two additional private opinions in March 2015.  The first private physician opined that the Veteran's leg and hip pain were derived from his back.  The second private physician opined that the Veteran's sacroiliac pain and hip pain were secondary conditions related to his low back and mid-back pain since the spine was all connected.  He noted that most auto accidents change the structure of the spine, which creates osteoarthritis in the impacted joints, and that even if people do not experience pain at the time of the accident, they might experience pain symptoms after five or ten years.  

After consideration of all of the evidence, including the medical opinion evidence discussed above, the Board finds that the evidence of record is at least in equipoise with regard to the Veteran's claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for the Veteran's osteoarthritis of the bilateral sacroiliac joints as secondary to his service-connected lumbar back strain with degenerative disc disease and arthritis is warranted.  As such, the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for osteoarthritis of bilateral sacroiliac joints as secondary to service-connected lumbar back strain with degenerative disc disease and arthritis is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


